Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Receipt is acknowledged of papers submitted on 12-02-2021 under new application  being continuation of parent application 16,865,480; matured to US patent # 11,243,405 B2; which have been placed of record in the file. Claims 1-27 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-02-2021; 03-22-2022; 06-29-2022 and  08-02-2022is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in parent Application #16,865,480  as well as # 16,865,526

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-27 rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. US 11,262,589 B2 and  Claims 1-34 of U.S. Patent No. 11,243,405 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Comparison of Instant application Claims 1-27 to Claims 1-20 of U.S. Patent No. US 11,262,589 B2  and Claims 1-34 of U.S. Patent No. US 11,243,405 B2 of patented application; 

Instant Application Number 
17,540,358
US Patent Number
US 11,243,405 B2
US 11,262,589 B2

1. A head-mounted display system, comprising: a head-mounted display unit; and a positioning and stabilising structure structured and arranged to hold the head-mounted display unit in an operational position over a user's face in use, the positioning and stabilising structure comprising: a rear support structure adapted to contact posterior regions of a user's head, and a forehead support connector including a forehead support strap that extends generally along and in the direction of the user's sagittal plane and connects the rear support structure to a superior edge region of the head-mounted display unit; wherein the forehead support connector further comprises a forehead support rigidiser for providing rigidification to a portion of the forehead support connector.
US 11,262,589 B2
1. A head-mounted display system, comprising: a head-mounted display unit; and a positioning and stabilising structure structured and arranged to hold the head-mounted display unit in an operational position over a user's face in use, the positioning and stabilising structure comprising: a rear support structure adapted to contact posterior regions of a user's head, wherein the rear support structure comprises a parietal portion adapted to engage the user's head along a portion of each parietal bone; opposing temporal connectors structured and arranged to interconnect the rear support structure to the head-mounted display unit, the opposing temporal connectors adapted to be disposed on opposing sides of the user's head and extend along the temporal regions of the user's head; and a forehead support connector that extends generally along and in the direction of the sagittal plane and connects the parietal portion to a superior edge region of the head-mounted display unit, wherein each of the rear support structure, the opposing temporal connectors, and the forehead support connector comprises a textile material configured to conform to the user's head.

US 11,243,405 B2

1. A head-mounted display system, comprising: a head-mounted display unit; and a positioning and stabilising structure structured and arranged to hold the head-mounted display unit in an operational position over a user's face in use, the positioning and stabilising structure comprising: a rear support structure adapted to contact posterior regions of a user's head; and at least one connector structured having an anterior end connected to the head-mounted display unit and a posterior end opposite the anterior end, the at least one connector arranged to interconnect the rear support structure to the head-mounted display unit, the rear support structure being removable connected to the posterior end of the at least one connector, wherein the at least one connector is rigid along at least a portion of its length, wherein, in use, the at least one connector is configured to extend along or parallel to a user's Frankfort horizontal, and wherein the rear support structure has a three-dimensional shape is in the form of a hoop prior to contacting the user's head, the hoop comprising an occipital portion configured and arranged to engage the user's head along a portion of the occipital bone adjacent to a junction where the neck muscles attach to the occipital bone in use and a parietal portion configured and arranged to be in proximity to the parietal bone of the user's head in use.
14. The at least one connector further comprises a forehead support connector that extends generally in the direction of the sagittal plane and connects the rear support structure to a superior edge region of the display unit.
21. The forehead support connector further comprises a forehead support rigidiser that provides rigidification to a portion of the forehead support connector


Note the comparison of independent claim 1 of instant application, to Claims 1 of U.S. Patent No. US 11,262,589 B2  and Claim 1, 14 and 21 of U.S. Patent No. 11,243,405 B2 patented application, to avoid 101 statutory double patenting rejections the claims limitation by curtailing the details and language has been changed. However, instant application independent claim limitations are described in independent claims of the parent applications. They both are claiming “A head-mounted display system includes a head-mounted display unit and a positioning and stabilising structure structured and arranged to hold the head-mounted display unit in an operational position over a user's face in use. The positioning and stabilising structure includes a rear support structure adapted to contact posterior regions of a user's head and at least one connector structured and arranged to interconnect the rear support structure to the head-mounted display unit. The rear support structure is in the form of a hoop comprising an occipital portion configured and arranged engage the user's head along a portion of the occipital bone adjacent a junction where the neck muscles attach to the occipital bone in use”. 
	Further please notice Claims 1 and 14 maps to  Claims 1, 12 of U.S. Patent No. US 11,262,589 B2 as well as claims 1, 14,21 and 29 of U.S. Patent No. US 11,243,405 B2 of patented application.
Claims 2-13 maps to Claims 1-12, 14 of U.S. Patent No. US 11,262,589 B2 as well as claims 1, 14,21 and 29-34 of U.S. Patent No. US 11,243,405 B2 of patented application.
Claims 14-27 maps to Claims 1 and 11-20 of U.S. Patent No. US 11,262,589 B2 as well as claims 1, 14,21 and 29-34 of U.S. Patent No. US 11,243,405 B2 of patented application.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

09-09-2022